ACCEPTED
                                                                                      01-15-00551-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                6/22/2015 12:10:51 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                                NO: 01-15-00551-CV

                        IN THE FIRST COURT OF APPEALS         FILED IN
                                                       1st COURT OF APPEALS
                                HOUSTON, TEXAS             HOUSTON, TEXAS
              ____________________________________________________
                                                       6/22/2015 12:10:51 PM
                                                             CHRISTOPHER A. PRINE
                                                                    Clerk
      In re Camp La Junta 1928, LP, Blake Smith, Camp La Junta, Inc., and CLJ
                           Management Systems, L.L.C.
            ____________________________________________________

       Original Proceeding from the 333rd District Court of Harris County, Texas
                               Cause No. 2012-31192
                     Honorable Joseph “Tad” Halbach, Presiding
           ____________________________________________________

        EMERGENCY MOTION TO STAY PENDING RESOLUTION OF
             ORIGINAL PETITION FOR WRIT OF MANDAMUS
           ___________________________________________________




4850-3036-4197.1
         COME NOW, Camp La Junta 1928, LP, Blake Smith, Camp La Junta,

Inc., CLJ Management Systems, L.L.C., (collectively “Relators”),

Defendants below and Relators in the above-entitled and numbered cause,

and file this Emergency Motion to Stay                the litigation below pending

resolution of the Original Petition for Writ of Mandamus.

         An Appellate Court may grant temporary relief pending its

determination of an original proceeding, including a stay of all underlying

proceedings.1 The stay affords the Court opportunity to address the dispute

raised by a Petition for Writ of Mandamus by maintaining the status quo

until it can address that dispute.2

         Real Parties in Interest brought this action as a “John Doe” proceeding

to protect the identity of the minor plaintiff, Johnny Doe, who alleges that he

was sexually assaulted while at Relators’ camp. The identity and privacy of

Johnny Doe is obviously of paramount importance to him, and evidence

related to various motions at the Trial Court level, and the Petition for Writ




1
 TEX. R. APP. P. 52.10; In re Bates, 429 S.W.3d 47, 53 (Tex. App.—Houston [1st Dist.]
2014, orig. proceeding)(“An appellate Court may grant any just relief pending the Court's
action on a mandamus petition, including a stay of all underlying proceedings in the trial
Court.”)
2
 In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig. proceeding); see In
re Reed, 901 S.W.2d 604, 609 (Tex. App.--San Antonio 1995, orig. proceeding).


4850-3036-4197.1                            2
of Mandamus, has been or will be submitted by all parties in camera and/or

filed under seal to protect Johnny Doe’s anonymity.

         In their Original Petition for Writ of Mandamus, Relators argue that

the Trial Court abused its discretion in denying the First Amended Motion

for Appointment of Guardian ad Litem. The crux of Relators’ Petition for

Mandamus is that there appear to be adverse interests between Johnny Doe

and his Next Friends regarding Johnny Doe’s wishes, especially related to

settlement or a public trial of this action.

         Trial is set for August 3, 2015. There is no adequate remedy on

appeal if this case proceeds to trial without the benefit of a guardian ad litem

for minor Plaintiff-Real Party in Interest Johnny Doe to be in place to advise

the Court as the statute contemplates. Likewise, failure to grant a motion to

stay could result in irreparable harm and the unnecessary loss of anonymity

by Johnny Doe.

         To allow the appellate Court time to consider and rule on the Petition

for Writ of Mandamus, and most importantly to prevent a minor, the Real

Party in Interest, from suffering irreversible harm which cannot be remedied

on appeal, Relators request an order from this Court staying litigation below,

pending review and resolution by this Court of the Original Petition for Writ

of Mandamus.


4850-3036-4197.1                         3
         WHEREFORE, for the reasons set forth above, Camp La Junta 1928,

LP, Blake Smith, Camp La Junta, Inc., CLJ Management Systems, L.L.C

respectfully requests that this Court immediately stay proceedings in the

underlying litigation pending this Court’s consideration and ruling on

Relators’ Original Petition for Writ of Mandamus, and Relators request

general and equitable relief.

                                     Respectfully submitted,

                                     LEWIS BRISBOIS BISGAARD &
                                     SMITH, LLP

                                     /s/ Kent M. Adams
                                     Kent M. Adams
                                     State Bar Number 00869200
                                     Kent.adams@lewisbrisbois.com
                                     Sarah M. Davis
                                     State Bar Number 24031998
                                     Sarah.davis@lewisbrisbois.com
                                     Kristie E. Johnson
                                     State Bar Number 24038382
                                     Kristie.johnson@lewisbrisbois.com
                                     24 East Greenway Plaza, Suite 1400
                                     Houston, Texas 77046
                                     (713) 659-6767 Telephone
                                     (713) 759-6830 Facsimile

                                     Counsel for Relators




4850-3036-4197.1                     4
                       CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Emergency Motion to Stay
was served on the following counsel of record by e-file, facsimile, or
Certified Mail, Return Receipt Requested and/or by email on June 22, 2015:

Rusty Hardin
rhardin@rustyhardin.com
Robert P. Wynne
bwynne@rustyhardin.com
5 Houston Center
1401 McKinney, Suite 2250
Houston, Texas 77010

Honorable Joseph J. “Tad” Halbach, Jr.
Via email: Bernadette.Lynch@hcdistrictclerk.com
333rd Judicial District Court
Harris County Civil Courthouse
201 Caroline, 14th Floor
Houston, Texas 77002

                                 /s/ Kent M. Adams
                                 Kent M. Adams


                   CERTIFICATE OF COMPLIANCE

        Under Texas Rule of Appellate Procedure 52.10, I certify that, prior to
the filing of this motion, I notified counsel for the Real Party in Interest that
an emergency motion for stay would be filed.

                                 /s/ Kent M. Adams
                                 Kent M. Adams




4850-3036-4197.1                       5
                               NO: 01-15-00551-CV
                        IN THE FIRST COURT OF APPEALS
                                HOUSTON, TEXAS
              ____________________________________________________


      In re Camp La Junta 1928, LP, Blake Smith, Camp La Junta, Inc., and CLJ
                           Management Systems, L.L.C.
            ____________________________________________________

       Original Proceeding from the 333rd District Court of Harris County, Texas
                               Cause No. 2012-31192
                     Honorable Joseph “Tad” Halbach, Presiding
                  _________________________________________

                                     ORDER
                   ________________________________________________


         After considering Relators’ Emergency Motion to Stay, the Court

GRANTS the Motion and:

                    stays all further proceedings in Cause No. 2012-31192, Johnny

Doe, by and through his Parents, John and Jane Doe v. Camp La Junta

1928, L.P., et al., In the District Court of Harris County, 333rd Judicial

District, pending review of the merits of the Original Petition for Writ of

Mandamus.

         SIGNED on _______________________, 2015.

                                     ____________________________________
                                     JUDGE PRESIDING




4850-3036-4197.1